     Case 3:09-cr-30017-NMG Document 179 Filed 04/27/20 Page 1 of 6



                   United States District Court
                     District of Massachusetts

                                   )
Jake Crooker,                      )
           Petitioner,             )
                                   )
          v.                       )     Criminal Action No.
                                   )     09-30017-NMG
United States of America,          )
           Respondent.             )
                                   )


                          MEMORANDUM & ORDER

GORTON, J.

     This case arises out of a petition filed by Jake C. Crooker

(“Crooker” or “petitioner”) seeking to invalidate his

misdemeanor conviction for possession of marijuana.        Now pending

before this Court are motions to 1) invalidate his conviction,

2) vacate his conviction, 3) convene a hearing on his motions to

vacate and invalidate his conviction and 4) recuse United States

District Judge Michael Ponsor.     For the following reasons, those

motions will be denied.

I.   Background

     In July, 2009, Crooker was indicted on one count of being

an unlawful drug user in possession of a firearm and ammunition

in violation of 18 U.S.C. § 922(g)(3) and one count of

possession of marijuana in violation of 21 U.S.C. § 844.         He

proceeded to trial by jury presided over by Judge Michael A.



                                  –1–
     Case 3:09-cr-30017-NMG Document 179 Filed 04/27/20 Page 2 of 6



Ponsor and, in July, 2010, was acquitted of the firearm charge

but convicted of misdemeanor possession of marijuana for which

was subsequently fined $4,000.     That conviction did not result

in any imprisonment or probation but Crooker appealed it

nevertheless and, in July, 2012, the First Circuit Court of

Appeals affirmed. See United States v. Crooker, 688 F.3d 1 (1st

Cir. 2012).

     In May, 2018, six years after the affirmance, Crooker filed

the instant petition seeking to vacate his misdemeanor

conviction.   In essence, Crooker claims that the misconduct of

Sonja Farak, a former chemist with the Massachusetts Department

of Public Health who tested several of items related to his

case, justifies the vacation of his conviction.

     In April, 2019, the Assistant Federal Public Defender (“the

AFPD”) appointed to represent Crooker in connection with the

instant petition filed a motion seeking to withdraw as counsel.

In the accompanying brief, the AFPD stated that petitioner’s

claim lacked a good faith basis because petitioner 1) was not in

custody and was therefore barred from utilizing 28 U.S.C. § 2255

and 2) could not demonstrate extraordinary circumstances

warranting a writ of error coram nobis.      In January, 2020, this

Court allowed that motion and permitted the plaintiff to proceed

pro se.



                                  –2–
       Case 3:09-cr-30017-NMG Document 179 Filed 04/27/20 Page 3 of 6




II.    Motion to Invalidate Conviction/Motion to Vacate

  A.       28 U.S.C. § 2255

       Crooker has no viable claim to post-conviction relief

pursuant to 28 U.S.C. § 2255 which provides a remedy to “[a]

prisoner in custody under sentence of a court.”          Petitioner is

not, and has never been, in custody as a result of the

conviction which he now challenges.        He was only made subject to

a fine.

       Moreover, § 2255(f) provides for a one-year statute of

limitations on any post-conviction attack which begins to run

when the “facts supporting the claim or claims presented could

have been discovered through the exercise of due diligence.” See

§ 2255(f)(4); See also United States v. Gaudette, No. 09-cr-

30014, 2015 WL 6870051, at *1 (D. Mass. Nov. 6, 2015).           The

misconduct of Sonja Farak, the subject of petitioner’s motion,

was discovered in January, 2013.       Ms. Farak was convicted of

various offenses relating to her lab misconduct in January,

2014, and in April, 2016, the Office of the Massachusetts

Attorney General released a widely-publicized report about her

misconduct.    Petitioner did not file his motion until May, 2018,

well outside the mandated one-year limitation.




                                    –3–
     Case 3:09-cr-30017-NMG Document 179 Filed 04/27/20 Page 4 of 6




     B.   Writ of Error Coram Nobis

     When a petitioner is not in custody (and thus ineligible to

utilize § 2255), he may seek a writ of error coram nobis to

correct a fundamental error in a conviction. See United States

v. Morgan, 346 U.S. 502, 512-13 (1954).      Coram nobis is an

“extraordinary remedy” that is to be granted only under

remarkable circumstances. Id. at 511; See also Williams v.

United States, 858 F.3d 708, 715 (1st Cir. 2017) (describing

coram nobis as “strong medicine” to be dispensed sparingly)

(internal citations omitted).

     A writ of error coram nobis is appropriate only when a

claimant: 1) adequately explains his/her failure to seek earlier

relief through other means; 2) demonstrates that he/she

continues to suffer significant collateral consequences from the

judgment and that issuance of the writ will resolve those

consequences; and 3) shows that the original judgment was based

on a fundamental error. See Murray v. United States, 704 F.3d 23

(1st Cir. 2013).   Even when this test is satisfied, the claimant

must confirm that justice demands this extraordinary form of

relief. See United States v. George, 676 F.3d 249, 255 (1st Cir.

2012).

     Here, as ably pointed out by the AFPD, Crooker has made no

such showing.   He has not demonstrated that his conviction was

                                  –4–
     Case 3:09-cr-30017-NMG Document 179 Filed 04/27/20 Page 5 of 6



based on fundamental error.    Ms. Farak’s testimony was far from

the only evidence presented by the government at petitioner’s

trial.   The Drug Enforcement Agency (“DEA”) proffered testimony

from its own chemist who confirmed that items seized from

petitioner contained marijuana.     Furthermore, petitioner

contested the seizure of the items tested by Ms. Farak before

the First Circuit which affirmed his conviction and noted that

the government had presented “a wealth of other evidence”

against Crooker. See Crooker, 688 F.3d at 9.

     Moreover, Crooker has failed to demonstrate that he

continues to suffer any significant collateral consequences from

his conviction.    As noted by the First Circuit, “conviction

alone is not enough” to comprise such consequences. George, 676

F.3d at 255-56; See also Hager v. United States, 993 F.3d 4, 5

(1st Cir. 1993).

Petitioner has alleged neither continuing collateral

consequences nor fundamental error underlying his original

conviction.   His writ of error coram nobis is therefore

unsustainable.




                                  –5–
     Case 3:09-cr-30017-NMG Document 179 Filed 04/27/20 Page 6 of 6




                                 ORDER

     For the foregoing reasons petitioner’s motions to vacate and

invalidate his conviction (Docket Nos. 157 & 164) are DENIED.

Petitioner’s motion for a hearing (Docket. No. 174) and his motion

to recuse Judge Ponsor (Docket No. 175) are DENIED as moot.




So ordered.


                                   /s/ Nathaniel M. Gorton
                                   Nathaniel M. Gorton
                                   United States District Judge
Dated April 27, 2020




                                  –6–
